UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




             United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                    July 19, 2005

                                         Before

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge


Nos. 03-1005 & 03-1232
                                                  Appeal from the United States District
United States of America,                         Court for the Southern District of
                   Plaintiff-Appellee,            Illinois.

      v.                                          No. 01 CR 30006

Arthur M. Hawkins,                                David R. Herndon,
                          Defendant-              Judge.
Appellant.



                                     ORDER

       On August 14, 2003, we issued an opinion affirming the convictions of Arthur
Hawkins and his co-defendant. United States v. Pearson, 340 F.3d 459 (7th Cir. 2003).
On January 24, 2005, the United States Supreme Court granted Hawkins’s petition
for a writ of certiorari. Arthur M. Hawkins v. United States, 125 S. Ct. 1109 (2005).
The Court vacated Hawkins’s judgment and remanded his case to this court for
further consideration in light of United States v. Booker, 125 S. Ct. 738 (2005).

      Pursuant to Circuit Rule 54, each party then filed a statement of position as to
the proper action in light of the Supreme Court’s order. After considering these
statements, we ordered a limited remand so that the district court could determine
whether it believed Hawkins’s sentence remains appropriate now that Booker has
Nos. 03-1005 & 03-1232                                                           Page 2



relegated the United States Sentencing Guidelines to advisory status. See United
States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

      The district court judge has replied that he would impose the same sentence
today knowing that the Guidelines are not mandatory. Therefore, we will affirm the
original sentence so long as it is reasonable. See Paladino, 401 F.3d at 484.

       On June 23, 2005, we invited the parties to file any arguments concerning the
appropriate disposition of the appeal in light of the district court’s decision. We have
received and considered each party’s submission.

       In sentencing Hawkins, the district court first determined that the applicable
Sentencing Guidelines range was 121 to 151 months. It then imposed a sentence of 60
months on both counts of convictions, to run consecutively, for a total of 120 months,
the statutory maximum. We recently held that a sentence within the Guidelines range
is presumptively reasonable. United States v. Mykytiuk, 2005 WL 1592956, at *1 (7th
Cir. July 7, 2005). Here, because of the presence of a statutory maximum, Hawkins
received a sentence even lower than that specified by the Guidelines. The district
court judge explained his belief that the sentence was required to reflect the
seriousness of Hawkins’s conduct, which was national in scope, and to deter further
criminal conduct. The district court judge also explained that although he considered
the many letters attesting to Hawkins’s character, he believed that the testimony at
trial concerning the “brutal manner” in which Hawkins ran his business and his
actions at the company outweighed any good deeds. We do not think the imposed
sentence should be deemed “unreasonable.” Accordingly, the judgment of the district
court is AFFIRMED.